SENTENCIA
Por estar igualmente dividido el Tribunal, se confirman las sentencias apeladas.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Asociado Señor Negrón García emitió opinión concurrente a la cual se unen los Jueces Asociados Señores Rigau, Martín y Díaz Cruz. El Juez Asociado Señor Dávila emitió opinión disidente y concurrente a la cual se unen el *716Juez Presidente Señor Trías Monge y los Jueces Asociados Señores Torres Rigual e Irizarry Yunqué.
(Fdo.) Ernesto L. Chiesa

Secretario

—O—